DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2018/060716 filed 11/13/2018, which claims the benefit of the priority of US Provisional application 62/589,244 filed 11/21/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Status
Claims 1, and 36-38 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “unacceptable gastrointestinal tolerability” in claim 37 is a relative term which renders the claim indefinite. The term “unacceptable gastrointestinal tolerability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, one of ordinary skill in the art would not be able to determine the degree or level unacceptable gastrointestinal tolerability on the subject.

	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al in (P T. 2016 Jun; 41(6): 357–360) (hereinafter “Smith”) in view of Barrington et al in (Diabetes, Obesity and Metabolism 13: 426–433, 2011 – Cited in IDS 12/23/2020) and Barrington 2009 (Abstract American Diabetes Association, 69th Scientific Sessions (2009)).
Smith discloses that dulaglutide improves glycemic index control in adults with type-2 diabetes (T2D) (p. 357, col. 3, “indication and usage” section, line 1-4). Smith further discloses that when patients were treated with dulaglutide 0.75 mg and 1.5 mg once weekly, their fasting insulin increased from baseline at week 26 by 35.38 and 17.50 pmol/L (p. 357, col. 3, “insulin and glucagon” section, line 3-7). There was also an observed reduction in HBA1c (p. 358, col. 2, last paragraph, line 1-3). Smith discloses that the dulaglutide steady-state concentrations were achieved between two and four weeks after once-weekly administration (p. 358, col. 1, 
Smith does not teach the instant higher doses of up to 4.5 mg and does not teach administration of at least 4 weeks.
Barrington teaches a method of using LY2189265 (LY), which is the same dulaglutide, in subjects having T2D (Abstract). Barrington further teaches that LY was administered once weekly for 5 weeks, (which reads on the instant minimum of 4 weeks) and that the doses were 0.05, 0.3, 1, 3, 5 and 8 mg and that the doses were escalated between cohorts (p. 427, col. 2, line 1-9). Barrington further teaches that the effect of LY as being Glycemic reduction (p. 428, col 2, “pharmacodynamics section” line 16-17; p. 429, col. 2, line 9-10; p. 432, col. 1, “conclusion section, paragraph 3, line 4-6). Barrington teaches that LY was found to be safe and well tolerated and provided signiﬁcant glycemic beneﬁt to subjects with type 2 diabetes as well as modest weight loss (p. 432, col. 1, last paragraph, line 6-8).
With regards to dose escalation, Barrington 2009 discloses single subcutaneous doses of LY2189265 (0.1 mg to 12 mg) where twenty subjects randomly received 2 escalating doses of LY2189265 and placebo given ≥3 weeks apart (abstract). Barrington further discloses that LY2189265 was well tolerated up to 6 mg (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a method of treatment that comprises administering dulaglutide at an escalating dose as taught by Smith and Barrington 2009 and administer the 
Regarding claim 36, Smith teaches that the dose escalation or increase is done in order to achieve additional glycemic control (p. 359, col. 2, “dose and administration” section, line 1-8).
Regarding claim 37, Barrington teaches that the Gastrointestinal AEs were most often mild to moderate in severity (page 431, right col. “conclusion” section, line 7-8).
Regarding claim 38, Barrington teaches that weight loss was seen with LY treatment, but only at the highest doses in the 5-week study and that Weekly dosing with 5 and 8 mg for 5 weeks led to mean reductions in body weight of 2.5 and 2 kg, respectively (page 428, right col. “pharmacodynamics” section, 2nd paragraph, line 12-15). Also see Fig. 3 that shows change in .
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that the final rejection fails to cite any prior art disclosure of the presently claimed dose escalation regimen and that Umpierrez teaches away from dose titration.
The arguments presented above have been fully considered but are unpersuasive because both Smith and Barrington 2009 suggest and teach dose escalation for additional glycemic control. One of ordinary skill in the art who has read the references would indeed be motivated to try dose escalation of dulaglutide for additional glycemic control.
Applicant further argues that the final rejection also fails to establish the 3 and 4.5 mg doses and that Barrington was a Phase 1 study that did not establish the safety and efficacy of any dose, but instead concluded that doses up to 3 mg warranted further evaluation.
The arguments above are not persuasive because Barrington 2009 discloses dulaglutide dosages of 0.1 mg to 12 mg, which encompasses the instant dosages. In addition, the references discloses that LY2189265 was well tolerated up to 6 mg. In addition, Barrington discloses that subjects received dosages of 0.05, 0.3, 1, 3, 5 or 8 mg (abstract). One of ordinary skill in the art who has read the references cited would be motivated to try an escalating dose regimen for additional glycemic control using the dosages that are disclosed by Barrington which were found to be safe and well tolerated such as 3mg.
Applicant further argues that final rejection's new references reinforce nonobviousness and that Barrington supported clinical dose range of 0.3-3mg and that Barrington does not teach the 4.5 mg dose
The arguments are not persuasive because Barrington discloses dosages of 0.05, 0.3, 1, 3, 5 or 8 mg all which encompass or very close to the instant dose of 3mg and 4.5 mg. in addition, Barrington 2009 discloses that dosages up to 6 mg were well tolerated. This renders obvious the instant dosages. 
In summary the dose escalation regimen is known in the art and the instant dosages are also disclosed by the cited prior art references.
Applicant further argues skepticism, long-felt need and commercial success.
As noted earlier, it was known as disclosed by prior art that high dosages of 3, 5 and 8 was found to be safe and well tolerated and provided signiﬁcant glycemic beneﬁt to subjects with type 2 diabetes as well as modest weight loss. In addition, with regards to HbA1c and body weight, Barrington discloses that there was a statistically significant reduction in HBA1c and further that that there was a mean reduction of up to 1% was observed in the study despite only 5 weeks of treatment (abstract, also Fig. 3). As stated earlier in the final rejection, this need was already being met. In addition, establishing a long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. See MPEP 716.04. In the instant case, the dose escalation was known as taught by Smith and Barrington 2009. In addition, the instant high 
With respect to commercial success, it is unclear whether the higher dosage prescriptions are a result of ease of administration (i.e. one time administration as opposed to two times) or the demand, since higher dosages were found to be safe and tolerable by Barrington and the high dosage can be achieved by administering the 1.5 mg dosage twice. In addition, applicant has disclosed the number of prescriptions filled since approval to establish commercial success of the claimed invention. This disclosure is not sufficient to establish commercial success of the claimed invention. There needs to be a nexus i.e. a factually and legally sufficient connection, between the claimed invention and evidence of commercial success. In addition, the evidence of commercial success needs to be commensurate in scope with the claims. Applicant has only provided the number of 3 mg prescriptions filled and the number of 4 mg prescriptions filled. However, the invention recites a dose escalation regime where the first dose is 1.5 or 3 mg and the second dose is 3 or 4.5 mg. In addition, applicant needs to show that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention. Please see MPEP 716.03.  To date, Applicants have not provided the necessary evidence to establish the required nexus for an argument of commercial success to be persuasive.  This argument is therefore unpersuasive.

Conclusion
Claims 1, 36-38 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERCY H SABILA/Examiner, Art Unit 1654

     
                                                                                                                                                               /ARADHANA SASAN/Primary Examiner, Art Unit 1615